                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

JOSE MANUEL MARIN                                §
                                                 §
V.                                               §           A-19-CV-759-LY
                                                 §
LORIE DAVIS                                      §


                          REPORT AND RECOMMENDATION
                       OF UNITED STATES MAGISTRATE JUDGE

TO:    THE HONORABLE LEE YEAKEL
       UNITED STATES DISTRICT JUDGE

       The Magistrate Judge submits this Report and Recommendation to the District Court

pursuant to 28 U.S.C. §636(b) and Rule 1(e) of Appendix C of the Local Court Rules of the United

States District Court for the Western District of Texas, Local Rules for the Assignment of Duties to

United States Magistrate Judges.

       Before the Court are Petitioner’s Application for Habeas Corpus Relief under 28 U.S.C.

§ 2254 (Document 1) and response to the Court’s show cause order (Document 5). Petitioner,

proceeding pro se, has been granted leave to proceed in forma pauperis. For the reasons set forth

below, the undersigned finds that Petitioner’s application for writ of habeas corpus should be

dismissed.

                               I. STATEMENT OF THE CASE

A.     Petitioner’s Criminal History

       Before the Court is Petitioner’s application for habeas corpus relief in which he challenges

his conviction in cause number CR-15-0259 out of Hays County, Texas. Petitioner was convicted

of felony driving while intoxicated. On October 12, 2016, Petitioner was sentenced to 99 years’
imprisonment. The Third Court of Appeals affirmed Petitioner’s conviction on December 1, 2017,

2016. Marin v. State, No. 03-16-00731-CR, 2017 WL 5985496 (Tex. App. – Austin 2017, no pet.).

Petitioner did not file a petition for discretionary review. He did, however, file a state application

for habeas corpus relief on or about March 29, 2019. The Texas Court of Criminal Appeals denied

the application without written order on June 5, 2019. Ex parte Marin, No. 89,764-01.

B.     Petitioner’s Grounds for Relief

       Petitioner contends there is no evidence to prove an enhancement in the indictment. In his

response to the Court’s order to show cause he also argues the indictment was not complete, because

it did not contain the phrase “against the peace and dignity of the state.”

                              II. DISCUSSION AND ANALYSIS

A.     Statute of Limitations

       Federal law establishes a one-year statute of limitations for state inmates seeking federal

habeas corpus relief. See 28 U.S.C. § 2244(d). That section provides, in relevant part:

       (d)(1) A 1-year period of limitation shall apply to an application for a writ of habeas
       corpus by a person in custody pursuant to the judgment of a State court. The
       limitation period shall run from the latest of--
               (A) the date on which the judgment became final by the conclusion of direct
               review or the expiration of the time for seeking such review;
               (B) the date on which the impediment to filing an application created by State
               action in violation of the Constitution or laws of the United States is
               removed, if the applicant was prevented from filing by such State action;
               (C) the date on which the constitutional right asserted was initially recognized
               by the Supreme Court, if the right has been newly recognized by the Supreme
               Court and made retroactively applicable to cases on collateral review; or
               (D) the date on which the factual predicate of the claim or claims presented
               could have been discovered through the exercise of due diligence.

       (2) The time during which a properly filed application for State post-conviction or
       other collateral review with respect to the pertinent judgment or claim is pending
       shall not be counted toward any period of limitation under this subsection.


                                                  2
B.        Application

          Petitioner’s conviction became final, at the latest, on December 31, 2017, at the conclusion

of time during which he could have filed a petition for discretionary review with the Texas Court of

Criminal Appeals, which according to Tex. R. App. R. 68.2, is 30 days following the court of

appeals’ judgment affirming his conviction. Gonzalez v. Thaler, 623 F.3d 222 (5th Cir. 2010)

(holding a conviction becomes final when the time for seeking further direct review in the state court

expires). Therefore, Petitioner had until December 31, 2018, to timely file his federal application.

Petitioner did not execute his federal application until July 4, 2019, after the limitations period

expired.

          Petitioner’s state application did not operate to toll the limitations period, because it was also

filed after the limitations period had already expired. See Scott v. Johnson, 227 F.3d 260, 263 (5th

Cir. 2000) (state application for habeas corpus relief filed after limitations period expired does not

toll the limitations period).

          Petitioner has alleged no facts showing any equitable basis exists for excusing his failure to

timely file his federal habeas corpus application. See Pace v. DiGuglielmo, 544 U.S. 408, 418

(2005) (“a litigant seeking equitable tolling bears the burden of establishing two elements: (1) that

he has been pursuing his rights diligently, and (2) that some extraordinary circumstance stood in his

way.”).

          Petitioner also has not shown he was actually innocent under the standard in Schlup v. Delo,

513 U.S. 298, 329 (1995). A habeas petitioner, who seeks to surmount a procedural default through

a showing of “actual innocence,” must support his allegations with “new, reliable evidence” that was

not presented at trial and must show that it was more likely than not that, in light of the new


                                                      3
evidence, no juror, acting reasonably, would have voted to find the petitioner guilty beyond a

reasonable doubt. See Schlup, 513 U.S. at 326–27 (1995); see also House v. Bell, 547 U.S. 518

(2006) (discussing at length the evidence presented by the petitioner in support of an

actual-innocence exception to the doctrine of procedural default under Schlup). “Actual innocence”

in this context refers to factual innocence and not mere legal sufficiency. Bousely v. United States,

523 U.S. 614, 623–624 (1998).

       In addition, the record does not reflect that any unconstitutional state action impeded

Petitioner from filing for federal habeas corpus relief prior to the end of the limitations period.

Furthermore, Petitioner has not shown that he did not know the factual predicate of his claims

earlier. Finally, the claims do not concern a constitutional right recognized by the Supreme Court

within the last year and made retroactive to cases on collateral review.

                                   III. RECOMMENDATION

       It is recommended that Petitioner’s application for writ of habeas corpus be dismissed with

prejudice as time-barred.

                            IV. CERTIFICATE OF APPEALABILITY

       An appeal may not be taken to the court of appeals from a final order in a habeas corpus

proceeding “unless a circuit justice or judge issues a certificate of appealability.” 28 U.S.C.

§ 2253(c) (1)(A). Pursuant to Rule 11 of the Federal Rules Governing Section 2254 Cases, effective

December 1, 2009, the district court must issue or deny a certificate of appealability when it enters

a final order adverse to the applicant.

       A certificate of appealability may issue only if a petitioner has made a substantial showing

of the denial of a constitutional right. 28 U.S.C. § 2253(c)(2). The Supreme Court fully explained


                                                 4
the requirement associated with a “substantial showing of the denial of a constitutional right” in

Slack v. McDaniel, 529 U.S. 473, 484 (2000). In cases where a district court rejected a petitioner’s

constitutional claims on the merits, “the petitioner must demonstrate that reasonable jurists would

find the district court’s assessment of the constitutional claims debatable or wrong.” Id. “When a

district court denies a habeas petition on procedural grounds without reaching the petitioner’s

underlying constitutional claim, a COA should issue when the petitioner shows, at least, that jurists

of reason would find it debatable whether the petition states a valid claim of the denial of a

constitutional right and that jurists of reason would find it debatable whether the district court was

correct in its procedural ruling.” Id.

        In this case, reasonable jurists could not debate the dismissal of the Petitioner’s section 2254

petition on substantive or procedural grounds, nor find that the issues presented are adequate to

deserve encouragement to proceed. Miller-El v. Cockrell, 537 U.S. 322, 327 (2003) (citing Slack,

529 U.S. at 484). Accordingly, it is respectfully recommended that the Court shall not issue a

certificate of appealability.

                                         V. OBJECTIONS

        The parties may file objections to this Report and Recommendation. A party filing

objections must specifically identify those findings or recommendations to which objections are

being made. The District Court need not consider frivolous, conclusive, or general objections.

Battles v. United States Parole Comm’n, 834 F.2d 419, 421 (5th Cir. 1987).

        A party’s failure to file written objections to the proposed findings and recommendations

contained in this Report within fourteen (14) days after the party is served with a copy of the Report

shall bar that party from de novo review by the district court of the proposed findings and


                                                   5
recommendations in the Report and, except upon grounds of plain error, shall bar the party from

appellate review of unobjected-to proposed factual findings and legal conclusions accepted by the

district court. See 28 U.S.C. § 636(b)(1)(C); Thomas v. Arn, 474 U.S. 140, 150-153 (1985);

Douglass v. United Servs. Auto. Assoc., 79 F.3d 1415 (5th Cir. 1996)(en banc).

       SIGNED on September 18, 2019.




                                           _____________________________________
                                           MARK LANE
                                           UNITED STATES MAGISTRATE JUDGE




                                               6
